 



Exhibit 10.2
AMERICAN MEDICAL SYSTEMS, INC.
AGREEMENT
This Agreement (“Agreement”) is between American Medical Systems, Inc., a
Delaware corporation, including all of its direct and indirect subsidiaries
(“AMS,” “Company”, “we,” “us,” “our” or “its”) and Stephen J. McGill,
(“Employee,” “you,” or “your”).
This Agreement describes important terms of your employment with AMS, including
your right to compete with AMS, and the ownership, protection and nondisclosure
of AMS trade secrets, confidential information and inventions. This is an
enforceable contract which you must read and sign as a condition of employment
with AMS.
AMS is involved in many medical device fields including urology, urogynecology,
gastro-enterology, gynecology and colon-rectal surgery. Our employees utilize
and have access to state of the art research, design, engineering methodologies
and equipment in the course of providing a full line of advanced and innovative
medical products and services to health care providers. AMS also utilizes
valuable research, sales and marketing data, and other confidential information
and/or trade secrets as well as sophisticated management and operational
procedures designed to enhance product quality and business efficiency. Our
business is national and international in scope, and we market and sell our
products and services to our customers throughout the United States and the
world. The nature of your services, position and expertise at AMS are such that
you will be capable of soliciting AMS’ customers from nearly any location in the
world. AMS employees are offered a variety of desirable benefits which may,
depending upon position, include salary or wage, bonuses, AMS-sponsored
insurance, training, and promotional opportunities. In view of the above, AMS
and the Employee recognize the importance of protecting AMS’ rights with respect
to customer and employee goodwill and relationships, confidential information,
trade secrets, and inventions without unduly impairing the Employee’s ability to
pursue employment. Accordingly, AMS and the Employee enter this Agreement in
consideration of AMS’ offer of at-will employment, and the benefits and
opportunities to be associated with that employment.
NOW, INTENDING TO BE LEGALLY BOUND, AMS and the undersigned Employee agree as
follows:

1.   AT-WILL EMPLOYMENT You will be employed on an “at-will” basis. As an
“at-will” employee, you are free to terminate your employment with AMS at any
time, for any reason. Similarly, AMS has the right to terminate your “at-will”
employment at any time, for any reason, with or without notice. However, certain
provisions of this Agreement will continue to be enforceable after the
termination of your employment, whether your termination is voluntary or
involuntary.

 



--------------------------------------------------------------------------------



 



2.   DUTIES AND RESPONSIBILITIES By entering this Agreement, you agree to
perform the duties and responsibilities that AMS may at any time assign, and you
understand that such duties and responsibilities may, and likely will, change
over time.   3.   NATURE OF BUSINESS AMS is engaged in several highly
specialized and competitive industries. As an AMS employee, you will have access
to valuable confidential information, trade secrets, processes and inventions.
You may also have or acquire important responsibilities involving substantial
interaction with, and through which you will develop close business
relationships with, AMS customers and/or other AMS employees, or consultants.
The ownership, protection, confidentiality, and nondisclosure of AMS policies,
procedures, practices, trade secrets, and other confidential information are
essential to AMS’ research efforts, financial and business operations. AMS
advises you, and you acknowledge understanding that, any improper use of,
disclosure or distribution of those policies, procedures, operating practices,
trade secrets, or other confidential information, or any improper contact with
AMS employees, consultants or customers as prohibited by this Agreement whether
intentional or inadvertent, would cause serious and irreparable injury to AMS.  
4.   TRADE SECRETS AMS has, and is expected to develop certain concepts,
products, processes, information, designs, ideas, policies and procedures
(collectively “Trade Secrets”) which it uses in its business which give AMS an
advantage over competitors who do not know, understand or use these secrets.
Trade Secrets include the following information:

  A.   information which in any way relates to AMS’ design, engineering,
manufacturing or management activities, financial condition, financial
operations, purchasing activities, business plans and marketing activities;    
B.   information acquired or compiled by AMS regarding actual or potential
customers, including their identities, their development prospects, financial
information concerning their business operations, identity and quantity of
products or services purchased from AMS, and all related accounts receivable
information;     C.   information concerning or resulting from the development
of internal policies, procedures, standards, quality or productivity measures or
tools; and     D.   any other information (in whatever form) as may, from time
to time, be designated by AMS as “Proprietary” or a “Trade Secret.”

Except as may be required by your employment with AMS or as expressly agreed
upon by AMS in writing, you agree that you will not, during or after your
employment with AMS, use or disclose any Trade Secrets or permit any person to
examine or copy any Trade Secrets. If any of the above classes of information is
found by a court to not constitute Trade Secrets, such information shall
constitute “Confidential Information” for purposes of this Agreement.
            /s/ SJM                                            
EMPLOYEE INITIALS

2



--------------------------------------------------------------------------------



 



5.   CONFIDENTIAL INFORMATION AMS also has, and is expected to develop other
information, concepts, designs, policies, and procedures having independent
economic value from not being generally known or ascertainable by proper means
which you will or may learn in the course of employment (collectively
“Confidential Information”) but which does not constitute Trade Secrets as
described above. Except as may be required by your employment with AMS or as
expressly agreed upon in writing by an authorized officer of AMS, you agree that
you will not, during or at any time after your employment with AMS, use or
disclose any Confidential Information or permit any person to examine, copy or
otherwise receive any Confidential Information.

6.   COMPLIANCE WITH LAWS, POLICIES, AND PROCEDURES In addition to abiding by
your obligations as described in this Agreement, you agree that you will comply
with present and future policies and procedures of AMS, as well as applicable
local, state, federal, and any applicable foreign laws, including but not
necessarily limited to those laws governing use, protection and nondisclosure of
AMS Trade Secrets and Confidential Information. You further agree to promptly
notify an AMS Human Resources Department employee or other designee regarding
any question or objection you may have regarding our compliance with state,
federal or foreign laws or regulations.   7.   CONFLICT OF INTEREST You agree to
devote your entire productive time, ability and attention to AMS business. You
further agree that while employed by AMS you will not directly or indirectly
engage in outside ownership, employment, consulting or other activities which,
in AMS’ exclusive judgment, conflict with your employment obligations to AMS
unless prior written consent is obtained from an authorized AMS officer. While
you are employed by AMS, you are required to give AMS written notice and secure
written approval before acting as an owner, employee, consultant to, or
providing other activities for, any entity other than AMS.

8.   RESTRICTIONS ON COMPETITIVE ACTIVITIES

  A.   You represent and warrant to AMS that you are not currently subject to a
non-competition, confidentiality or other such agreement with a former employer
which prohibits or restricts you from working for AMS, or performing the
services which AMS would like you to perform. Further, you represent and warrant
to AMS that you have not brought any proprietary information, customer lists,
trade secrets, confidential information, or any other property with you which
belongs to your former employer. You agree and understand that AMS does not want
you to utilize any such confidential or proprietary information, trade secrets,
or property on AMS’ behalf.     B.   “Company Product” means any product,
product line or service that has been designed, developed, manufactured,
marketed, sold or is under research, development, or is being pursued through
acquisition or licensure, or has been the subject of disclosure to AMS in
response to a due diligence process by AMS, and during your employment with AMS
you have (1) have marketed or sold, directly

            /s/ SJM                                            
EMPLOYEE INITIALS

3



--------------------------------------------------------------------------------



 



      or indirectly, such product, product line or service, (2) you have
received product or sales training with respect to such product, product line or
service, or (3) you have been provided, or had access to, confidential or
proprietary information relating to such product, product line or service.    
C.   During your employment with AMS and for a period of two (2) years (or for
such lesser period as may be the maximum period allowed under the law of the
jurisdiction in which AMS may seek to enforce this clause)after your employment
with AMS ends, you will not, alone or in any capacity (e.g., as an advisor,
consultant, principal, agent, partner, officer, director, shareholder, employee
or otherwise) with another person or entity, within any geographical area in
which AMS, at any time during your employment with AMS, was engaged in pursuit
through acquisition, research, development, manufacturing, sale, marketing, or
distribution of a Company Product:

  1.   directly or indirectly participate in or support in any capacity the
manufacture, invention, development, sale, solicitation of sale, marketing,
testing, research or other business aspect of any actual or projected product,
product line or service designed, developed, manufactured, marketed or sold by
anyone other than AMS that performs similar functions, is used for the same
general purposes as or is otherwise competitive with a Company Product.     2.  
disrupt, damage, impair, or interfere with the business of AMS whether by way of
interfering with or disrupting AMS’ relationship with employees, customers,
agents, representatives or vendors; or     3.   employ or attempt to employ (by
soliciting or assisting anyone else in the solicitation of) any of AMS’ then
employees on behalf of any other entity, whether or not such entity competes
with AMS.

  D.   During the restrictive period, the restrictions contained in this Section
will not prevent you from accepting employment with, or providing consulting
services to, a large diversified organization with separate and distinct
divisions that do not compete, directly or indirectly, with AMS, if. prior to
accepting such employment or providing such consulting services, AMS receives
separate written assurances from the prospective employer and from you,
satisfactory to AMS, confirming that you will not render any services, directly
or indirectly, to any division or business unit that competes, directly or
indirectly, with AMS; and an authorized officer of AMS gives written approval
for you to provide the proposed employment or consulting services. During the
restrictive period set forth in this Section, you will inform any new employer,
prior to accepting employment or providing consulting services, of the existence
of this Agreement and provide such employer with a copy of this Agreement.

            /s/ SJM                                            
EMPLOYEE INITIALS

4



--------------------------------------------------------------------------------



 



9.   INVENTIONS

  A.   “Inventions” means any inventions, discoveries, improvements and ideas,
whether or not in writing or reduced to practice and whether or not patentable
or copyrightable, made, authored or conceived by you, whether by your individual
efforts or in connection with the efforts of others, and that either (i) relate
in any way to AMS’ business, products or processes, past, present, anticipated
or under development, or (ii) result in any way from your employment by AMS, or
(iii) use AMS’ equipment, supplies, facilities or trade secret information.    
B.   You agree that all Inventions made by you during the period of your
employment with AMS and for six (6) months thereafter, whether made during the
working hours of AMS or on your own time, will be the sole and exclusive
property of AMS. You will, with respect to any Invention: (i) keep current,
accurate, and complete records, which will belong to AMS and be kept and stored
on AMS’ premises; (ii) promptly and fully disclose the existence and describe
the nature of the Invention to AMS in writing (and without request);
(iii) assign (and you hereby assign) to AMS all of your right, title and
interest in and to, the Invention, any applications you make for patents or
copyrights in any country, and any patents or copyrights granted to you in any
country; and (iv) acknowledge and deliver promptly to AMS any written
instruments, and perform any other acts necessary in AMS’ opinion to preserve
property rights in the Invention against forfeiture, abandonment or loss and to
obtain and maintain letters patent and/or copyrights on the Invention and to
vest the entire right and title to the Invention in AMS, whether during or after
your employment with AMS.     C.   You represent that, except as disclosed
below, as of the date of this Agreement, you have no right under and will make
no claims against AMS with respect to any inventions, discoveries, improvements,
ideas or works of authorship which would be Inventions if made, conceived,
authored or acquired by you during the term of this Agreement. All inventions
which you have already conceived or reduced to practice and which you claim to
be excluded from the scope of this Agreement are listed below (if none, write
“none”):

 
 
 
            /s/ SJM                                            
EMPLOYEE INITIALS

5



--------------------------------------------------------------------------------



 



 

  D.   To the extent that any Invention qualifies as “work made for hire” as
defined in 17 U.S.C. § 101 (1976), as amended, such Invention will constitute
“work made for hire” and, as such, will be the exclusive property of the
Company.     E.   NOTICE: Pursuant to Minnesota law, please be advised that this
provision does ot apply to any invention for which no equipment, supplies,
facility, or trade secret information of AMS was used and which was developed
entirely on your own time, and which does not relate directly to any business of
AMS or any of AMS’ actual or demonstrably anticipated research or development,
or which does not result from any work you perform for AMS.

10.   PENSION BENEFIT The Employer agrees to make monthly contributions to the
Employee’s UK pension plan as per the following formula: age 40 — 45 = 7%, age
46 — 50 = 10%, age 51 — 55 = 11%, and age 55 + = 12%. (Note: age is defined as
that on the previous March 1st, and the percentage is taken on total earnings
including bonus.) This is provided for information only, the Company reserves
the right to review, change or otherwise amend this pension benefit.       The
Company’s obligation to make a UK pension contribution will be reduced by the
amount, if any, of any Matching Contributions made under the AMS Savings and
Investment Plan (SIP) with respect to the applicable calendar year.

11.   RETURN OF PROPERTY Upon termination of employment or at any earlier time
as AMS may request, you agree to return to AMS any or all of its property in
your possession or control. Such property includes, but is not limited to, any
and all documents (including lab books), whether on paper, electronic or other
media, identification cards, access cards, keys, credit cards, and computer
programs or data, regardless of where located or how stored.   12.   TERMINATION
OF EMPLOYMENT Except in the situation of a termination for cause or the
Employee’s voluntary resignation, AMS will provide a severance payment of six
months’ base salary at the current base salary rate at the time of termination
notice. Medical and dental benefits at the then current level of company
contribution will also be provided for up to six months if needed by the
Employee, to cease if the Employee is employed prior to the end of the six
months’ period of time. The above stated severance would also be applicable if
the Employer required that the Employee relocate to an area outside of the
United States or outside of Europe.   13.   REMEDIES You understand that
violation of this Agreement would result in immediate and irreparable injury to
AMS; accordingly, you agree that AMS has the right to obtain an injunction to
specifically enforce the terms of this Agreement, and to obtain any other legal
or equitable remedies which may be available. You agree that such injunctive
relief

            /s/ SJM                                            
EMPLOYEE INITIALS

6



--------------------------------------------------------------------------------



 



    shall be in addition to and not instead of any right to recover money
damages. Further, if you violate this Agreement, you agree that AMS will be
entitled to an accounting, and to the repayment of all profits, compensation,
commissions, fees, royalties, or other financial rewards which you or any other
entity or person may realize as a result of your violations. Further, in the
event you violate this Agreement, you agree to pay AMS’ costs and attorneys’
fees incurred in pursuing its rights with respect to this Agreement.   14.  
TRANSFERABILITY AMS may transfer or assign this Agreement or its rights to
obligations under this Agreement to any successor or assign, or to any person or
entity that purchases substantially all of the assets and/or stock of AMS. You
agree that you will not transfer or assign this Agreement or any of your rights
or obligations under this Agreement.   15.   ENTIRE AGREEMENT AND MODIFICATION
This Agreement contains the entire agreement between you and AMS relating to its
subject matter and supersedes any and all prior oral or written agreements,
representations or understandings, or inconsistent handbook or policy manual
provisions concerning the same subject matter. Any modification must be in
writing and signed by an authorized officer of AMS. AMS may amend, modify,
rescind or cancel this Agreement at any time in its sole and absolute
discretion.   16.   GOVERNING LAW AND JURISDICTION This Agreement shall be
construed and enforced in accordance with Minnesota law. By execution of this
Agreement, you and AMS agree to submit to personal jurisdiction in the State of
Minnesota, and agree that AMS may initiate any enforcement action in a Minnesota
state or United States federal court, or any other court of competent
jurisdiction.   17.   SEVERABILITY AND JUDICIAL MODIFICATION If any portion of
this Agreement is adjudicated to be invalid or unenforceable, then this
Agreement shall be deemed amended to modify or delete that portion thus
adjudicated invalid or unenforceable. If any portion is deemed unenforceable by
virtue of its scope or limitation, you and AMS agree that a court of competent
jurisdiction shall modify such provision to make it enforceable to the fullest
extent permitted by Minnesota law.   18.   ADVICE OF COUNSEL AND ACKNOWLEDGMENT
You acknowledge that you have been advised to seek your own counsel regarding
this Agreement and that you have so consulted or freely chosen not to seek
counsel. By signing this Agreement, you acknowledge that you have read and
understand this Agreement and agree to all its terms and conditions. You also
acknowledge that this Agreement has not been executed in reliance upon any
representation or promise except those contained herein, and that AMS has made
no representation or guarantee about employing you for a specified period of
time.   19.   MISCELLANEOUS The waiver or breach of any term or condition of
this Agreement shall not be deemed a waiver of any other or subsequent breach,
whether of like or different kind. This Agreement may be executed simultaneously
in two (2) or more

            /s/ SJM                                            
EMPLOYEE INITIALS

7



--------------------------------------------------------------------------------



 



    counterparts, each of which shall be considered an original, but all of
which will be one and the same instrument.   20.   RETENTION OF COPY You agree
to retain a copy of this Agreement for future reference.

         
 
       
By
  /s/ Stephen J. McGill    
 
 
 
Stephen J. McGill    
 
        Its Vice President and General Manager,     International    
 
        Dated:   April 7, 2005    
 
        AMERICAN MEDICAL SYSTEMS, INC.     a Delaware corporation    
 
       
By
  /s/ Janet L. Dick    
 
 
 
Janet L. Dick    
 
        Its Vice President, Human Resources    

            /s/ SJM                                            
EMPLOYEE INITIALS

8